Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.
The amendment filed with the RCE submission has been received and entered.  With the entry of the amendment, claims 14 and 19 canceled and claims 1-13, 15-18 and 20 are pending for examination.

Specification
The objection to the disclosure because at [0001] of the specification, it should be clarified that 15/548,709 is now US Pat. No. 10,435,779 is withdrawn due to the amendment of March 2, 2021 providing this correction.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now has “only a portion of the fluid flowing from the single outlet of the one of the plurality of cannons is directed past the at least one PTWA torch”.  If applicant is intending to say that only a portion of the fluid flowing from the single outlet in a bore is directed past the PTWA torch in the same bore, including when only one torch (note the 35 USC 112(b) rejection below), then this would be new matter, as there is no indication that this would occur in the disclosure as filed.
The other dependent claims do not cure the defects of the claims from which they depend.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as now worded has “only a portion of the fluid flowing from the single outlet of the one of the plurality of cannons is directed past the at least one PTWA torch”.  However, this is confusing as worded.  Is (1) applicant is intending to say that only a portion of the fluid flowing from the single outlet in a bore is directed pass the PTWA torch in the same bore or (2) is applicant intending to say that only a portion of a fluid flowing from the single outlet in a bore is directed past all of the PTWA torches in total (so (1) would apply if only one torch, but if more than one torch that the other PTWA torches would have fluid from other outlets passing them), or (3) is different language intended, such as in claim 7 which indicates that only the portion fluid from the single outlets is directed past the torch or in claim 11, or (4) something else?  For the purpose of examination, any of (1)-(3) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The other dependent claims do not cure the defects of the claims from which they depend, and therefore are also rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al (US 2006/0027205) in view of Takahashi et al (US 2006/0172066), DE 19705628 (hereinafter ‘628), and EITHER Kuroiwa et al (US 2011/0065363) OR Japan 2002-096034 (hereinafter ‘034).
Claim 11: Boehm teaches a method of applying a coating to a surface of a bore, where the coating is applied by a torch (spray lance, arc spray device, for example) on the surface of a bore, where the torch moves into the bore and coats the bore (0031-0033), where the bore is a cylinder bore for an engine (note 0002, 0003).  Boehm further teaches that when applying the coating it is desirable to pass gas, which can be inert, through the cylinder bore so as to partially remove spray particles from the bore with a desirable flow velocity (ooo31).  This would provide a flow of fluid (gas) toward the coating when the torch is applying the coating on the surface of the bore, as the flow through the bore would also pass the torch and coating.  Boehm further indicates that a plurality of torches (lances) can be used simultaneously to process a plurality of cylinder bores belonging to a line of cylinders (0019).
(A) As to the directing of the fluid using a duct and a plurality of cannons as claimed, Takahashi provides a method of applying coating to a surface of a bore using a spray torch (coating gun) that enters the cylinder bore and rotates and sprays the surface of the bore (figure 1, 0024), and describes gas spray devices (gas guns) that provide gas to opposing bores by inserting the gas gun in the bores and providing gas to the bores (figure 1, 0025), where the gas in the opposing bores prevents coating from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm to use the gas guns described by Takahashi to also provide a gas flow to the bore being sprayed by inserting the gas guns into the bores, with one gas gun (cannon) per bore in a line of bores so as to remove spray particles from the bore with an expectation of desirable gas providing, since Boehm teaches to provide a gas flow directly to the cylinder bore being coated with a controlled flow velocity and since can be inert, a provided gas can be used rather than simply ambient air for the gas flow, and multiple bores in a line of bores can be coated simultaneously and Takahashi provides a gas spray gun system that can provide controlled application of gas to bores with inserting the guns into multiple bores (one per bore) in a line to help prevent spray coating from adhering to bores, and therefore, by also using the gas spray guns of Takahashi to provide gas directly to the bores being  coated as desired by Boehm by inserting a gas gun into each bore in a line this would 
(B) Boehm in view of Takahashi would indicate providing the torch in the bore and the gas guns/cannons in bores (as discussed above).  As to specifically providing the cannons into the opposite ends of the bores from where the torch provided (so torch inserted from a first end of the bore and the gas guns/cannons from the second end of the bore opposing the first end), ‘628 notes how when coating bore, the coating torch can be provided into the bore from one end of the bore and gas can be fed to the bore from the other opposing end (figure 2, 0007, 0016, 0024-0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi to feed the gas guns/cannons 
(C) As to the cannons each having a single outlet from which the fluid exits into the bore, Takahashi exemplifies the gas guns/cannons as having multiple outlets 41 (note figure 4, 0027), however, Takahashi generally notes using a nozzle that discharges gas, and with a nozzle with a housing sized to fit in the cylinder bore, and an outlet to create gas flow from within the cylinder bore (0009, 0010), where claim 1 of Takahashi refers generally to providing a gas flow, and claim 6 indicates providing the gas flow from a nozzle, and where claim 8 refers to providing a nozzle that discharges gas within a cylinder bore, where claim 12 depending from claim 8 refers to the nozzle having multiple outlets, and since claim 12 depends from claim 8, it indicates that claim 8 has a larger scope than the nozzle features of claim 12.  Additionally Boehm simply indicates gas is passed through the cylinder bore (0031).
(C)(1) Using Kuroiwa, Kuroiwa further describes a nozzle that can be placed in a steel pipe (cylinder) and used to eject abrasive particles with high pressure (note figure 1, 0031), where it is indicated with the testing how such a nozzle can be used to simply eject gas (air) into pipes of different diameters, where as shown it is indicated that the inside of the nozzle pipe (abrasive particles transfer pipe) has simply a single 
(C)(2) Using ‘034, ‘034 further describes a nozzle that can be placed in a through hole (cylinder shape as shown) and used to gas through the hole that can remove chips and the like from the hole (note figure 4, 0006, 0010), where it is indicated how the tip/front part of the nozzle enters the hole and what is shown as a single outlet discharges gas into the hole and fits into the hole to prevent gas diffusing (note 0010, 0017, figure 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi and ‘628 to use gas gun/cannons with a single outlet to provide the gas flow into a bore from a single outlet as suggested by ‘034 with an expectation of predictably acceptable results, because Boehm simply wants gas flow in the cylinder bore for removing the particles, Takahashi describes how gas can be provided in 
Claim 12: the gas flow can be divided into a plurality of flows inside the duct outside the bore as described by Takahashi (where a valve can be installed in gas piping to direct to a single gun, 0037, for example, and also since there can be a single gas supply source and multiple guns, the piping would divide the flow to the guns as well, 0037).
Claim 13: the flows divided as discussed above would be directed to the plurality of cannons (spray guns) as discussed for claim 12 above, and note 0036-0038, figure 1 of Takahashi).
Claim 20: Boehm would describe the bores for an engine as discussed for claim 11 above, and Takahashi would note how such bores are conventionally in an engine block (0020). Boehm also notes that it can be desired to not coat all bores at once, with a cylinder left clear between that where bores introduced, but simultaneously process of more than one bore (0019-0020), and Takahashi describes how a block can have 3 bores on each side to spray, so if a center bore not sprayed, then 2 of 3 bores would be sprayed at a time (0020, figure 2), and Takahashi also notes how spray guns can be provided to be activated all at once or with those being sprayed (0036-0038), and therefore, it would have been obvious to one of ordinary skill in the art with the process of Boehm in view of Takahashi to predictably and acceptably provide gas from cannons .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 as applied to claims 11-13 and 20 above, and further in view of Kajii et al (US 6412309).
Claim 15: Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 would suggest providing ducted gas to feed more than one gas gun/cannon as discussed for claims 11-13 above.  When using multiple gas guns such that one gas gun goes to each bore as shown by Takahashi at figure 2 the bores would be a set distance apart.  Takahashi also indicates piping can go to the separate gas guns/cannons to feed the gas (0037). Kajii further shows how a duct system can be used to feed gas to multiple gas nozzles/guns/cannons that would be at a set position (note figures 1, 2, with nozzles 37a from the duct 33, column 5, lines 25-40), and also notes how ducts can be provided with what can be considered as passageways separated by cross members in the duct for ejecting gas flow as well (figures 1, 2, note lower section 22, with bed/duct 23 area with passageways 27 and the solid members marked at 23, column 5, lines 15-30), and therefore the lower area would show how a piping passageways shape can be provided in a duct area leading to gas flow to a desired set position, where the solid areas can be considered as cross-members in the duct that separate the passageways.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 to provide a duct system that has cross members that separate the duct into passageways to provide a piping shape that allows feed into the desired gas 
Claim 16, 17: as discussed for the claims above, the feeding through passageways (multiple passageways) would divide the gas would feed to the gas guns/cannons (plurality) each of which cannons would pass to a bore.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 as applied to claims 11-13 and 20 above, and further in view of Sugiyama et al (US 2007/0130746).
Claim 18: As to rotating the cannons to position relative to the torch, Sugiyama notes how when positioning a gun (here a spray gun) inside a bore of an engine cylinder block it is known to position the block so that it rotates relative to the gun so that the gun is positioned to enter the bore (figures 1-4B, 0004, 0043-0046).  Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 would indicate providing the torch in the bore (as discussed for claim 11) and the gas guns/cannons in bores (as discussed for claims 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi, ‘628 In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  Furthermore, such rotation would also be suggested to act to position the cannons in the bores relative to the torch since both cannons and torches (noting the gun positioning in Sugiyama) would need to be positioned in the bores, and would therefore both be provided with positioning relative to the bores and each other.

Claims 1,  2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 as applied to claims 11-13 and 20 above, and further in view of Pank et al (US 5820938).
Claims 1, 6 and 7: As discussed for claims 11 and 20 above, the features suggested by Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 would also suggest the features of claims 1, 6 and 7, including the directing fluid through a duct, directing the fluid exiting the duct through a plurality of cannons disposed adjacent and downstream the duct, and directing fluid through the duct and cannons and past the torch with the torch is spraying a bore (surface), where each cannon would have only a single outlet with only one cannon in a bore and only one torch in a bore, and the torch being inserted into a first end of a bore and the cannon inserted into a second opposite end of the bore, where furthermore the torch would be at least suggested to be 
As to the torch, Boehm describes using an arc wire spraying (0033) and thermally spraying (0033), but not that the torch is specifically a PTWA torch (claim 1) which also gives plasma spraying/plasma torch (claim 7).  However, as noted by Pank, when providing thermally spraying cylinder bore surfaces of engine blocks (column 1,lines 5-15, column 2, lines 15-25), a conventional wire arc spraying process to use is PTWA that would use a torch/gun (column 5, lines 35-45, column 6, lines 25-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 to use a PTWA torch for spraying the coating as suggested by Pank with an expectation of predictably acceptable results, since Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 would indicate thermally spraying cylinder bores such as with a wire arc process, and Pank would indicate a conventional wire arc process for cylinder bores would be PTWA using a PTWA torch.
.

Claims 3 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and further in view of Pank as applied to claims 1, 2 and 6-8 above, and further in view of Kajii et al (US 6412309).
Claims 3, 10: Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 would suggest providing ducted gas to feed more than one gas gun/cannon as discussed for claims 11-14 above.  When using multiple gas guns such that one gas gun goes to each bore as shown by Takahashi at figure 2 the bores would be a set distance apart.  Takahashi also indicates piping can go to the separate gas guns/cannons to feed the gas (0037). Kajii further shows how a duct system can be used to feed gas to multiple gas nozzles/guns/cannons that would be at a set position (note figures 1, 2, with nozzles 37a from the duct 33, column 5, lines 25-40), and also notes how ducts can be provided with what can be considered as passageways separated by cross members in the duct for ejecting gas flow as well (figures 1, 2, note lower section 22, with bed/duct 23 area with passageways 27 and the solid members marked at 23, column 5, lines 15-30), and therefore the lower area would show how a piping passageways shape can be provided in a duct area leading to gas flow to a desired set position, where the solid areas can be considered as cross-members in the duct that separate the passageways.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and further in view of Pank to provide a duct system that has cross .

Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and further in view of Pank and Kajii as applied to claims 3 and 10 above, and further in view of Brown et al (US 2013/0000550).
Claims 4, 9: as to moving the ducts and cannons, Kajii shows how ducts can be provided as a piece connected to the gas guns/cannons/nozzles (figure 1).  Brown describes thermal spraying cylinder bores where the spray guns can be attached to a robot (0031),where it is noted how parts including the spray gun and a shroud can be provided with parts quickly and easily disconnected and replaced and moved to tool change drawer or fixture 226 to allow reconditioning, changeover, cleaning, etc. (figures 10-12, 0048-0049), which would be understood to put the removed part in standby and positing a second part for active use (replacement with new part). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa 
Claim 5: As to the motion to provide the movement to standby area, Brown indicates this an area the parts are moved to (figures 10-12), and based on the specific area used for standby one of ordinary skill in the art would optimize the movement to move the part easily and successfully to the standby area, and this would predictably and acceptably give rotation or translational movement.

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered. 
(A) Note the adjustments to the rejections above due to the amendments to the claims, including the new references to Kuroiwa and ‘034.
(B) As to the 35 USC 112 rejections, note the new rejections for claim 1, due to the amendments to the claims.
 (C) As to the 35 USC 103 rejections using Boehm as the primary reference, applicant has argued that Takahashi provides the coating gun and gas gun in different bores on different banks, and furthermore the prior art, including with ‘628 shows the alleged cannon with multiple outlets, where the teachings of Takahashi describe multiple outlets and at 0011 does not specifically provide a single outlet and claim 23 is further defined by claim 25 as to using multiple outlets and the specific embodiments 
The Examiner has reviewed these arguments, however, with the additional references to Kuroiwa OR ‘034, the rejections above are maintained. While Takahashi does not teach putting the coating gun and the gas gun in the same bore, the suggestion is from the combination of the primary reference to Boehm and Takahashi to provide gas flow into the same bore in which spray coating is occurring (as described by Boehm) where Takahashi is provided as showing how gas can be provided into a bore by inserting a gas gun (cannon) into the bore, and therefore giving a suggested device for providing the desired gas flow of Boehm.  Thus, the suggestion comes from the combination of references, and the arguments simply against the description provided by Takahashi not providing the teaching does not overcome the rejections. Furthermore, while Takahashi does not give specific embodiments with a single outlet, its broad teaching would not prevent such outlets, noting the discussion of 0011 and various claims in the rejections above. The Examiner has specifically provided Kuroiwa OR ‘034 as indicating that it would be conventionally known that when providing a gas flow in a cylinder shaped interior a gas gun/cannon/nozzle can be used with a single outlet to provide such flow, indicating a form that would be considered acceptable to provide the gas flow desired by Boehm. ‘628 as previously used for claim 19 has been added as to the use of the gas gun and the cannons being provided from opposite ends of the bore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718